UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2324


KHEEM BAHADUR KARKI CHHETRI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 24, 2009          Decided:   December 29, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Visuvanathan   Rudrakumaran,  LAW  OFFICES   OF   VISUVANATHAN
RUDRAKUMARAN, New York, New York, for Petitioner.   Tony West,
Assistant Attorney General, William C. Peachey, Assistant
Director, Ada E. Bosque, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kheem Bahadur Karki Chhetri, a native and citizen of

Nepal,    petitions         for        review       of    an     order        of    the       Board    of

Immigration      Appeals         (“Board”)          dismissing          his    appeal         from    the

immigration       judge’s          denial        of        his        requests          for    asylum,

withholding      of    removal,          and     protection            under        the    Convention

Against Torture.

            In    his      petition        for      review,           Chhetri       challenges        the

finding that he failed to show that either his political opinion

or his membership in a particular social group was “at least one

central reason” for the persecution he allegedly faced in Nepal.

The   Immigration          and    Nationality             Act    authorizes             the    Attorney

General to confer asylum on any refugee.                                  8 U.S.C. § 1158(a)

(2006).    It defines a refugee as a person unwilling or unable to

return to his native country “because of persecution or a well-

founded    fear       of    persecution             on    account        of        race,      religion,

nationality,      membership             in     a        particular       social           group,      or

political opinion.”              8 U.S.C. § 1101(a)(42)(A) (2006) (emphasis

added).

            Following            the    passage          of     the    REAL        ID   Act,     asylum

applicants such as Chhetri who filed their applications after

May 11, 2005, must establish that the protected ground asserted

“was or will be at least one central reason for persecuting the

applicant.”       REAL ID Act, § 101(a)(3), codified at 8 U.S.C.

                                                    2
§ 1158(b)(1)(B)(i) (2006).             Based on our review of the record,

we find although Chhetri has clearly suffered persecution at the

hands of the Maoists, substantial evidence supports the Board’s

finding    that    Chhetri     failed     to       establish     that     the      Maoists

targeted him on account of a protected ground, and that they

instead wished to recruit him to their cause.                    See INS v. Elias-

Zacarias, 502 U.S. 478, 481-83 (1992).                 We also note that at the

time, country conditions were changing for the better in Nepal,

as the Maoists and the central government were negotiating a

peace   agreement.       We    therefore       uphold      the   denial       of    asylum

relief.

            Additionally,        we    uphold        the   denial        of     Chhetri’s

request    for    withholding    of    removal.         “Because        the   burden    of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant

who   is   ineligible    for     asylum       is    necessarily     ineligible         for

withholding       of   removal        under    [8     U.S.C.]       §     1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).

            Finally,    we    find     that    substantial       evidence       supports

the finding that Chhetri failed to meet the standard for relief

under the Convention Against Torture.                 To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”       8 C.F.R. § 1208.16(c)(2) (2009).                 For persecution

                                          3
to   qualify       as    torture,         it   must        be    “inflicted          by    or    at   the

instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity.”                                               8

C.F.R.    §    1208.18(a)(1)          (2009).                  Because,    at    the       time,      the

Maoists    were         not   part    of       the       government       of    Nepal,          and   the

government     did       not    acquiesce         in       the     Maoists’      persecution           of

Chhetri,      we    find      that    Chhetri            failed     to    make       the    requisite

showing before the immigration court.

              Accordingly,           we    deny          the    petition       for    review.          We

dispense      with       oral    argument            because        the     facts          and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 PETITION DENIED




                                                     4